Truax, J.
The party prosecuting a civil action is styled the plaintiff (Code Civ. Pro. § 3338). This action is maintained (or prosecuted) by the grantee, in the name of the grantor, as provided in section 1501 of the Code of Civil Procedure. Therefore, the grantee, and not the grantor, is the real plaintiff. The court may compel a party to the action to produce any books, *423&c., in his possession, but has no power to compel a person not a party to produce such books, &c., under section 803 of the Code of Civil Procedure, (See, also, Hale v. Rogers, 22 Hun, 19 ; Elmore v. Hyde, 2 Abb. N. C. 129, 133 ; Strong, v. Strong, 3 Robt., 675).
The motion is denied, with $10 costs.